MEMORANDUM OPINION

No. 04-08-00160-CV

IN THE INTEREST OF A.V., R.G., AND G.S., CHILDREN

From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 2006-PA-01822
Honorable Richard Garcia, Judge Presiding

Opinion by: 	Catherine Stone, Justice

Sitting: 	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	November 19, 20008

AFFIRMED
	This is an appeal concerning the trial court's termination of Lucy V.'s parental rights to her 
children, A.V., R.G., and G.S. (1)  Lucy's court-appointed appellate attorney filed a brief containing
a professional evaluation of the record and demonstrating that there are no arguable grounds to be
advanced.  Counsel concludes that the appeal is without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967).  See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.--San Antonio May 21, 2003, no pet.) (applying Anders procedure in
appeal from termination of parental rights).

	A copy of counsel's brief was delivered to Lucy, who was advised of her right to examine
the record and to file a pro se brief.  No pro se brief has been filed.  After reviewing the record, we
agree that the appeal is frivolous and without merit. The judgment of the trial court is therefore
affirmed.  Furthermore, we grant counsel's motion to withdraw. 

							Catherine Stone, Justice


1.  To protect the privacy of the parties in this case, we identify the children by their initials and the children's
mother by her first name only.  See Tex. Fam. Code Ann. § 109.002(d) (Vernon 2002).